Citation Nr: 0740069	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his acquaintance


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for lumbosacral strain, 
assigning a 10 percent evaluation effective February 13, 
2002.  In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in the November 2007 hearing that the 
severity of his low back disability had worsened.  He stated 
that he had shooting pains down into his legs sometimes 
causing him to fall.  His friend submitted testimony that he 
has received calls from the veteran in the middle of the 
night to come help him up after he had fallen.  The veteran 
also submitted additional lay statements on his behalf 
attesting to his lumbar spine symptoms.  The record 
demonstrates that the veteran was last evaluated for his 
lumbar spine disability in an August 2005 VA examination.  
When it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his lumbar spine 
disability has increased since the August 2005 VA 
examination.  38 C.F.R. § 3.159(c).  A neurological 
evaluation also should be provided to determine the extent of 
any separate neurological disabilities related to the lumbar 
spine disability.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VA letter compliant 
with the notice and assistance 
requirements with respect to the increased 
rating claim for a lumbar spine 
disability.  The letter should include the 
notice elements pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for VA orthopedic 
examination to determine the present 
severity of his lumbar spine disability.  
Specifically the examiner(s) should do the 
following:

(a)  Report the ranges of motion in the 
lumbar spine, including any additional 
loss of motion due to pain on use or 
during flare-ups.  

(b)  Note whether there is any ankylosis 
of the lumbar spine.  

(c)  If there is any intervertebral disc 
syndrome in the lumbar spine, state 
whether there have been any incapacitating 
episodes within the past 12 months, and if 
so, the duration of these episodes.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
neurological examination to determine 
whether there are any associated 
neurologic abnormalities, including any 
secondary conditions in the lower 
extremities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must provide a detailed rationale 
for all medical opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

